—In an action inter alia, to compel the issuance of a certificate of occupancy or a "certification of repairs completed” and to recover damages for negligently failing to issue a certificate of occupancy, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Sullivan, J.), entered May 17, 1984, which denied their motion to compel the issuance of a "certification of repairs completed”, and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs previously brought a proceeding containing virtually the identical allegations as in the instant case, which sought to redeem the subject real property. That proceeding was dismissed and no appeal was taken. In the instant action, the plaintiffs seek damages for the loss of their property based upon the same conduct of the defendant. Special Term granted the defendant’s motion to dismiss on the ground of res judicata. We agree.
In both the proceeding and this action, the plaintiffs alleged that they were wrongfully deprived of the means to prevent foreclosure of their property by the actions of the City of Mount Vernon. Whether that wrong may be rectified by enabling the plaintiffs to redeem the property or by awarding them damages for their loss is of insufficient legal consequence to entitle the plaintiffs to separate their claims (see, Matter of Reilly v Reid, 45 NY2d 24; Smith v Russell Sage Coll., 54 NY2d 185). Accordingly, the complaint was properly dismissed. Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.